                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

KIMBERLY REED ALI, and MI'TE
PHARU EL,
                                                           8:20CV23
                   Plaintiffs,

      vs.                                              MEMORANDUM
                                                        AND ORDER
EDWARD E. BRINK, SOUTHLAW
P.C., KEVIN J. PEARSON, and M&T
BANK,

                   Defendants.


       This matter is before the court on Plaintiff Mi’Te Pharu El’s (“Pharu El”)
“Application to Proceed in District Court Pro Bono Without Prepaying Fees or
Cost.” (Filing No. 2.) However, Pharu El’s request does not comply with the terms
of 28 U.S.C. § 1915, the statute authorizing proceedings in forma pauperis. See 28
U.S.C. § 1915(a)(1) (requiring the plaintiff to submit “an affidavit that includes a
statement of all assets such prisoner possesses that the person is unable to pay such
fees or give security therefor”). Pharu El has the choice of either submitting the
$400.00 filing and administrative fees to the clerk’s office or submitting a request
to proceed in forma pauperis that complies with 28 U.S.C. § 1915. Failure to take
either action within 30 days will result in the court dismissing this case without
further notice to Plaintiff.

      IT IS THEREFORE ORDERED that:

      1.     Plaintiff’s “Application to Proceed in District Court Pro Bono
Without Prepaying Fees or Cost” (filing no. 2) is denied without prejudice to
reassertion in a motion to proceed in forma pauperis that complies with 28 U.S.C.
§ 1915.
       2.     Plaintiff is directed to submit the $400.00 fees to the clerk’s office or
submit a request to proceed in forma pauperis within 30 days. Failure to take either
action will result in dismissal of this matter without further notice.

     2.     The clerk of the court is directed to send to Plaintiff the Form AO240
(“Application to Proceed Without Prepayment of Fees and Affidavit”).

      3.    The clerk of the court is directed to set a pro se case management
deadline in this matter with the following text: February 24, 2020: Check for
MIFP or payment.

      Dated this 24th day of January, 2020.

                                              BY THE COURT:


                                              Richard G. Kopf
                                              Senior United States District Judge




                                          2
